Citation Nr: 0336684	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  99-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for impairment of 
sphincter control, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for neurogenic 
bladder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1951.  

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied increased ratings for impairment 
of sphincter control and a neurogenic bladder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

In order to understand the nature of the veteran's current 
claims it is necessary to review the pertinent history of his 
service connected disabilities and level of special monthly 
compensation.  

The veteran developed carcinoma of the right testicle, which 
was treated with radiation therapy and resulted in 
paraparesis of both lower extremities.  In a September 1979 
rating decision, the RO granted service connection for 
orchiectomy of the right testicle and special monthly 
compensation at level K for loss of use of a creative organ.  
See 38 C.F.R. § 3.350(a)(2003).  

In November 1979 the RO granted service connection for post-
radiation bilateral leg paresis and assigned a 100 percent 
rating.  Special monthly compensation at the level of M was 
assigned on account of loss of use of both lower extremities.  
See 38 C.F.R. § 3.350(c)(2003).  

In an October 1984 rating decision, the RO granted service 
connection for impairment of bowel sphincter control and 
assigned a 30 percent rating.  The RO increased the level of 
special monthly compensation to the intermediate rate between 
M and N based on bilateral leg paresis rated as 100 percent 
with additional disabilities of impotence, orchiectomy and 
impaired sphincter control independently ratable at 50 
percent.  

Service connection was granted for a neurogenic bladder in a 
September 1995 rating decision and a 30 percent rating was 
assigned.  The RO also denied an increased level of special 
monthly compensation at that time.  

The veteran filed a claim for "service connection" for 
neurogenic bowel and bladder problems in April 1998.  In a 
September 1998 rating decision, the RO denied increased 
ratings for both disabilities.  The RO did not consider the 
issue of a higher level of special monthly compensation.  The 
veteran appealed that decision to the Board.  In June 2001 
the veteran submitted a letter, wherein he asserted that his 
symptoms had increased in severity and now required self 
catherization over twelve times daily from only four times 
per day.  

The veteran contends his neurogenic bowel and bladder 
symptoms have increased since the last VA examination for 
rating purposes in November 2000.  The Board notes that 
neither that examination report nor the January 2003 VA Aid 
and Attendance examination report specifically address the 
criteria for rating impairment of sphincter control as set 
out in 38 C.F.R. § 4.114, Diagnostic Code 7332 (2003).  Also, 
the veteran has presented VA records demonstrating he must 
catherize himself with greater frequency since the November 
2000 VA examination.  The Schedule for Rating Disabilities 
provides that neurogenic bladder is rated based as voiding 
dysfunction.  38 C.F.R. § 4.4115b, Diagnostic Code 
7542(2003).  It is also pertinent to note that the veteran 
has been diagnosed with prostate cancer and urinary retention 
and that April 1998 VA hospital records show that he had an 
outflow obstruction probably caused by an enlarged prostate.  
Under these circumstances, the Board finds the veteran must 
be afforded a VA examination to determine if he has symptoms 
of impairment of bowel and sphincter control or neurogenic 
bladder which would warrant a higher rating.  In addition, a 
medical opinion should be requested as to whether or not the 
current voiding dysfunction is related to the veteran's 
service-connected neurogenic bladder or to his non-service 
connected prostate cancer or an enlarged prostate.  See 
Waddell v. Brown, 5 Vet. App. 454 (1993).

The Board also notes that, in an October 2003 informal brief, 
the veteran's representative asserted that the veteran's 
appeal must include the appropriate level of special monthly 
compensation and that an increase to the O and R 1 levels was 
warranted.  The representative pointed out that, in a January 
2003 statement, the veteran indicated that he had total loss 
of use of his bowel and bladder and that the regulations 
provide special monthly compensation at the O level when 
there is paralysis of both lower extremities with loss of 
anal and bladder sphincter control.  38 U.S.C.A. 
§ 1114(o)(West 2002).  

The criteria for a higher rating and the level of special 
monthly compensation are both based on loss of sphincter and 
bladder control.  The level of special monthly compensation 
may vary if a higher rating is assigned based on a finding of 
loss of anal and bladder sphincter control.  For that reason 
the issues of increased ratings and the level of special 
monthly compensation are inextricably intertwined.  Smith v. 
Gober, 236 F. 3d. 1370, 1372 (Fed. Cir. 2001).  Accordingly, 
the veteran's claims must be remanded for the RO to 
adjudicate the claim for an increased level of special 
monthly compensation.  

The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

In view of the foregoing, this case is remanded for the 
following action:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  

The RO should also contact the veteran to 
obtain the names and addresses of all 
medical care providers who have evaluated 
or treated him for impairment of 
sphincter and bowel control and 
neurogenic bladder since November 2000.  
After securing the necessary release, the 
RO should obtain these records.

2.  Thereafter, the veteran should be 
afforded a VA genitourinary examination 
to determine whether or not he meets the 
criteria for higher ratings for 
impairment of bowel or sphincter control 
and neurogenic bladder and/or has total 
loss of control of his bowel or bladder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After a review 
of the claims file, the medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the VA 
examiner is asked to answer the following 
questions:  Does the veteran's voiding 
dysfunction require the wearing of 
absorbent materials?  If so how many 
times per day must they be changed?  Does 
the veteran's voiding dysfunction require 
the use of an appliance?  Is it at least 
as likely as not that the veteran's 
current voiding dysfunction is related to 
his neurogenic bladder?  Does the veteran 
have extensive leakage and fairly 
frequent involuntary bowel movements?  
Does the veteran have complete loss of 
sphincter control?  Does the veteran have 
loss of bladder control?  Does the 
veteran have loss of anal and bladder 
sphincter control with incontinence 
overcome under a strict regimen of 
rehabilitation of bowel and bladder 
training and other auxiliary measures?

3.  The RO should then ensure that no 
other notification or development action, 
in addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claims for 
increased ratings for impairment of bowel 
and sphincter control and a neurogenic 
bladder, and the raised intertwined claim 
for a higher level of special monthly 
compensation.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a copy 
of the supplemental statement of the case 
(SSOC) issued in April 2003 and a new 
SSOC, which must address the January 2003 
VA aid and attendance examination, any 
additional evidence that is obtained 
pursuant to this remand, and must contain 
notice of all relevant law and regulations 
and actions taken on the claims for 
benefits.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


